Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 06/15/2022 ("06-15-22 OA"), the Applicant substantively amended claims 1 and 2, canceled claims 22 and 23 and added new claims 26 and 27 directed to the elected Group I on 09/14/2022 ("09-14-22 Response").
The Applicant amended the title and submitted replacement figures 4, 5 and 6 in the 09-14-22 Response. 
Applicant also amended the withdrawn claims 18 and 19 in the 09-14-22 Response.
Currently, claims 1-21 and 24-27 are pending with previously-withdrawn method claims 18-21 remain withdrawn. 
Because claims 24 and 25 do not have rejections on the record.
Elected claims 1-17 and 24-27 are examined below. 


Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 06-15-22 OA.
Applicant's submission of replacement figures 4, 5 and 6 has have overcome the objection to the drawings on page 3 under line item number 2 of the 06-15-22 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 112(a) rejection of claims 1 and 7-17 set forth starting on page 4 under line item number 3 of the 06-15-22 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 103 rejection of claims 1, 11-14 and 17 as being unpatentable over Shen in view of Pesetski set forth starting on page 7 under line item number 4 of the 06-15-22 OA and the 35 U.S.C. 103 rejection of claims 15 and 16 as being unpatentable over Shen and Pesetski and an examiner's assertion of official notice set forth starting on page 13 under line item number 5 of the 06-15-22 OA.
Substantive-amendments to the independent claim 1 and the new claims 26 and 27 required further consideration and updated search. New grounds of rejection are provided below.
Nevertheless, claims 24 and 25 were did not have rejections on the record, so a second non-final Office action is being mailed

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 fails to further limits claim 1, because "includes the sequence a predefined number of times" broadens the scope of claim 1 as the base claim 1 recites iterating the sequence two or more times. A predefined number of times can be construed to be iterating once. Therefore, claim 5 is an improper dependent claim . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 1021/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-8, 10-14, 17, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(2)2 as being anticipated by Pub. No. US 2019/0392342 A1 to Leipold et al. ("Leipold"), or in the alternative, rejected under 35 U.S.C. 103 as being obvious over Leipold. 
Regarding independent claim 1, Leipold teaches a quantum circuit assembly (see Fig. 2; see also Figs. 8, 20-30, 32 and 33 of the provisional application no. 62/687,800 for example.), comprising:
a quantum circuit component 10 (para [0008] - "Fig. 2 shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit (20) provided by the partial quantum data read-out.") including a quantum dot qubit device Qcores that includes a quantum well stack (para [0021] - "Fig.8 (left) illustrates the principle of the semiconductor quantum structures based on well-to-well tunneling through a local depleted well region, realized in an SOI semiconductor-on-insulator process. In such processes the quantum wells are surrounded on all sides by oxide, and the quantum particle can move through tunneling effect. A control gate can be used to induce a local depletion region in an otherwise continuous drawn well. This depletion region isolates two or more regions of a well, realizing multiple Qdots."; see also Fig. 31 showing two gates 110 and 140; see also para [0023]); and
a control logic 20 coupled to the quantum circuit component 10 (see Fig. 2).
A limitation of "configured to iterate two or more times a sequence of applying one or more signals to the quantum dot qubit device and determining a state of at least one qubit of the quantum dot qubit device" is directed to an operationally characteristic or capability of the control logic, so the limitation may not be as structurally distinguishing over that of Leipold as it fails to recite particular structure(s) that is capable or can run the operation to have the characteristics. 
Here, the control logic 20 is reasonably capable of being able to iterate two or more times a sequence of applying one or more signals to the quantum dot qubit device and determining a state of at least one qubit of the quantum dot qubit device. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. The detectors are measuring/collapsing/detecting some of the Qubits and providing a measured signal through appropriate buffering to the output analog-to-digital converter bloc (50). The resulting digitized signal is sent to the decision logic bloc of the control unit (2) that re-injects the read-out data back into the quantum state through the high speed interface and quantum initializing circuits." (para [0008]). So, the data feedback loop between the quantum unit 10 and the classic control unit is design capable of iterating many times.  
Moreover, quantum error correction may need to be performed many times. Para [0017] discloses that "...the reset(s) block (131) that flushes the quantum structure of any available carriers and prepares for a new quantum operation, the injector(s) (121) that injects one or more particles in the quantum structure, the imposer(s) 131 that control the flow of the quantum computation between the injected particles, and the detector(s) 151) that detect the particles at the output points of the quantum structure, after the quantum operation has been performed..."; para [0009] - "Quantum error correction needs to be performed in order to make sure that no errors are corrupting the read-out data that is re-injecting into the overall quantum state.".
Lastly, para [0010] discloses that "By periodic partial reading of the quantum states, all the Qubits are refreshed in time such that they maintain their accuracy for long time intervals and allow for complex computations required by a quantum computing machine." Figs. 20-24 demonstrates voltage signal at various times to determine from the initial state to when the electron probability is likely in Qubit DA after one quarter of the Rabi period to when the electron probability is most likely in Qubit DB. Fig. 23 shows the electron probability swinging back to Qubit DA to Fig. 24 showing the electron probability being mostly likely in Qubit DA.) to the quantum dot qubit device Qcores and determining a state of at least one qubit of the quantum dot qubit device Qcores (para [0053] - "Fig. 33 shows how for the same physical implementation of a semiconductor quantum gate, the functionality is prescribed by the pulse width of the control signal as compared to the Rabi oscillation period...this is the basis for achieving a re-programmable semiconductor quantum operation core."; see Figs. 20-30. ).
Alternatively, it would have been obvious to one of ordinary skill in the art to keep iterating the data feedback loop as many times as it takes, which would have the effect of iterating two or more times a sequence of applying one or more signals to the quantum dot qubit device until a desired operational characteristic of determining a state of at least one qubit of the quantum dot qubit device is realized while correcting for quantum errors. 
Regarding claim 2, Leipold teaches the quantum dot quit device that further includes a plurality of gates 110, 140 above the quantum well stack 120, 130, 150 (see also Fig. 45 shows multiple gates 121, 120, 122 over continuous well 130.).
A limitation of "wherein applying the one or more signals to the quantum dot qubit device including applying one or more signals to one or more of the plurality of gates" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to applying the one or more signals to the quantum dot qubit device including applying one or more signals to one or more of the plurality of gates.". Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. Fig. 2 shows multiple quantum cores, which means that there are multiple gates.
Regarding claim 3, Leipold further teaches the plurality of gates 110, 140 or 121, 120, 122 that include one or more plunger gates; that, is quantum dots under the gates (see Fig. 9; see also Fig. 12 for example). 
A limitation of "wherein applying the one or more signals to the quantum dot qubit device includes applying the one or more signals to the one or more plunger gates to control formation of one or more quantum dots, under the one or more plunder gates" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to applying the one or more signals to the quantum dot qubit device including applying the one or more signals to the one or more plunger gates to control formation of one or more quantum dots, under the one or more plunder gates." Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. Fig. 2 shows multiple quantum cores, which means that there are multiple gates, and Fig. 14 shows the quantum dot 120 under the gate 125.
Regarding claim 4, Leipold further teaches the plurality of gates 110, 140 or 121, 120, 122 that include one or more barrier gates; that, is quantum dots traversing the energy barrier that is modulated by gates (see Fig. 9; see also Fig. 12 for example). 
A limitation of "wherein applying the one or more signals to the quantum dot qubit device includes applying the one or more signals to the one or more barrier gates to control a potential barrier between two adjacent plunger gates or between a plunger gate and an adjacent accumulation gate" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to applying the one or more signals to the quantum dot qubit device including applying one or more signals to one or more barrier gates to control a potential barrier between two adjacent plunger gates or between a plunder gate and an adjacent accumulation gate." Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. Fig. 2 shows multiple quantum cores, which means that there are multiple gates, and Fig. 12 shows the quantum dot 120 under the gate 125.
Regarding claim 5, Leipold teaches the plurality of gates that include one or more accumulation gates (see Figs. 20-30 which shows the gate that affects the quantum state of the Qdot. Fig. 31  and Fig. 45 each shows multiple gates that help to accumulate the electron probability before the Rabi oscillations of the Qdot.). 
A limitation of "wherein applying the one or more signals to the quantum dot qubit device includes applying the one or more signals to the one or more accumulation gates to control a number of charge carriers in an area between an area where one or more quantum dots are to be formed and a charge carrier reservoir" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to applying the one or more signals to the quantum dot qubit device including applying one or more signals to one or more accumulation gates to control a number of charge carriers in an area between an area where one or more quantum dots are to be formed and a charge carrier reservoid." Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. Fig. 2 shows multiple quantum cores, which means that there are multiple gates, and Fig. 12 shows the quantum dot 120 under the gate 125. Figs. 20-30 shows the electron probability that accumulates in one or more Qdots controlled by a control gate.
Regarding claim 6, Leipold teaches the at least one qubit that is an active qubit of the quantum dot qubit device (see Fig. 2; see also Figs. 20-30),
the quantum dot qubit device further includes a sense qubit Qcore near Detector(s) 151 (see Fig. 2; see also Fig. 4).
the control logic 20 that is configured to determine the state of the active qubit by determing a state of the sense qubit (para [0008).
Regarding claim 7, a limitations of "wherein the sequence further includes adapting the one or more signals to be applied to the quantum dot qubit device based on at least one parameter indicative of the state of the at least one qubit of the quantum dot qubit device" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics of the quantum dot qubit device. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. Fig. 2 shows multiple quantum cores, which means that there are multiple gates, and Fig. 12 shows the quantum dot 120 under the gate 125. Figs. 20-30 shows the one or more Qdots controlled by a control gate by modulating fraction within the Rabi oscillation period with various phases.
Regarding claim 8, a limitation of "wherein the at least one parameter includes a phase of the quantum dot qubit device" may not  structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics of the quantum dot qubit device. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. Fig. 2 shows multiple quantum cores, which means that there are multiple gates, and Fig. 12 shows the quantum dot 120 under the gate 125. Figs. 20-30 shows the one or more Qdots controlled by a control gate with different phases within the Rabi oscillation period.
Regarding claim 10, a limitation of "wherein adapting the one or more signals comprises:
determining a spin up and/or spin down probability of the at least one qubit, 
determining a deviation of the determined spin up and/or spin down probability from a desired value, and
adapting the one or more signals based on the determined deviation" may not  structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics of the quantum dot qubit device. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. Fig. 2 shows multiple quantum cores, which means that there are multiple gates, and Fig. 12 shows the quantum dot 120 under the gate 125. Figs. 20-30 shows the one or more Qdots controlled by a control gate with different phases within the Rabi oscillation period.
Regarding claim 11, a limitation of "wherein iterating the sequence two or more times includes iterating the sequence a predefined number or times" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics or an intended use of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to iterate two or more times a sequence of iterating the sequence a predefined number of times. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. The detectors are measuring/collapsing/detecting some of the Qubits and providing a measured signal through appropriate buffering to the output analog-to-digital converter bloc (50). The resulting digitized signal is sent to the decision logic bloc of the control unit (2) that re-injects the read-out data back into the quantum state through the high speed interface and quantum initializing circuits." (para [0008]). So, the data feedback loop between the quantum unit 10 and the classic control unit is design capable of iterating many times.  
Moreover, quantum error correction may need to be performed many times. Para [0017] discloses that "...the reset(s) block (131) that flushes the quantum structure of any available carriers and prepares for a new quantum operation, the injector(s) (121) that injects one or more particles in the quantum structure, the imposer(s) 131 that control the flow of the quantum computation between the injected particles, and the detector(s) 151) that detect the particles at the output points of the quantum structure, after the quantum operation has been performed..."; para [0009] - "Quantum error correction needs to be performed in order to make sure that no errors are corrupting the read-out data that is re-injecting into the overall quantum state.".
Lastly, para [0010] discloses that "By periodic partial reading of the quantum states, all the Qubits are refreshed in time such that they maintain their accuracy for long time intervals and allow for complex computations required by a quantum computing machine." Figs. 20-24 demonstrates voltage signal at various times to determine from the initial state to when the electron probability is likely in Qubit DA after one quarter of the Rabi period to when the electron probability is most likely in Qubit DB. Fig. 23 shows the electron probability swinging back to Qubit DA to Fig. 24 showing the electron probability being mostly likely in Qubit DA.) to the quantum dot qubit device Qcores and determining a state of at least one qubit of the quantum dot qubit device Qcores (para [0053] - "Fig. 33 shows how for the same physical implementation of a semiconductor quantum gate, the functionality is prescribed by the pulse width of the control signal as compared to the Rabi oscillation period...this is the basis for achieving a re-programmable semiconductor quantum operation core."; see Figs. 20-30. ).
Alternatively, it would have been obvious to one of ordinary skill in the art to keep iterating the data feedback loop a predefined number of times, which would have the effect observing a desired operational characteristic of determining a state of at least one qubit of the quantum dot qubit device is realized while correcting for quantum errors. 
Regarding claim 12, a limitation of "wherein iterating the sequence two or more times includes iterating the sequence until at least one parameters satisfies at least one criterion" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics or an intended use of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to iterate the sequence two or more times that includes iterating the sequence until at least one parameter satisfies at least one criterion. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. The detectors are measuring/collapsing/detecting some of the Qubits and providing a measured signal through appropriate buffering to the output analog-to-digital converter bloc (50). The resulting digitized signal is sent to the decision logic bloc of the control unit (2) that re-injects the read-out data back into the quantum state through the high speed interface and quantum initializing circuits." (para [0008]). So, the data feedback loop between the quantum unit 10 and the classic control unit is design capable of iterating many times.  
Moreover, quantum error correction may need to be performed many times. Para [0017] discloses that "...the reset(s) block (131) that flushes the quantum structure of any available carriers and prepares for a new quantum operation, the injector(s) (121) that injects one or more particles in the quantum structure, the imposer(s) 131 that control the flow of the quantum computation between the injected particles, and the detector(s) 151) that detect the particles at the output points of the quantum structure, after the quantum operation has been performed..."; para [0009] - "Quantum error correction needs to be performed in order to make sure that no errors are corrupting the read-out data that is re-injecting into the overall quantum state.".
Lastly, para [0010] discloses that "By periodic partial reading of the quantum states, all the Qubits are refreshed in time such that they maintain their accuracy for long time intervals and allow for complex computations required by a quantum computing machine." Figs. 20-24 demonstrates voltage signal at various times to determine from the initial state to when the electron probability is likely in Qubit DA after one quarter of the Rabi period to when the electron probability is most likely in Qubit DB. Fig. 23 shows the electron probability swinging back to Qubit DA to Fig. 24 showing the electron probability being mostly likely in Qubit DA.) to the quantum dot qubit device Qcores and determining a state of at least one qubit of the quantum dot qubit device Qcores (para [0053] - "Fig. 33 shows how for the same physical implementation of a semiconductor quantum gate, the functionality is prescribed by the pulse width of the control signal as compared to the Rabi oscillation period...this is the basis for achieving a re-programmable semiconductor quantum operation core."; see Figs. 20-30. ).
Alternatively, it would have been obvious to one of ordinary skill in the art to keep iterating the data feedback loop until at least one parameter satisfies at least one criterion, which would have the effect of iterating the sequence until at least one parameter satisfies at least one criterion until a desired operational characteristic of determining a state of at least one qubit of the quantum dot qubit device is realized while correcting for quantum errors.
Regarding claim 13, a limitation of "wherein the at least one criterion includes a deviation of the at least one parameter deviating from an expected value being within a tolerange" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics or an intended use of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to iterate the sequence two or more times that includes iterating the sequence until at least one parameter satisfies at least one criterion. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. The detectors are measuring/collapsing/detecting some of the Qubits and providing a measured signal through appropriate buffering to the output analog-to-digital converter bloc (50). The resulting digitized signal is sent to the decision logic bloc of the control unit (2) that re-injects the read-out data back into the quantum state through the high speed interface and quantum initializing circuits." (para [0008]). So, the data feedback loop between the quantum unit 10 and the classic control unit is design capable of iterating many times.  
Moreover, quantum error correction may need to be performed many times. Para [0017] discloses that "...the reset(s) block (131) that flushes the quantum structure of any available carriers and prepares for a new quantum operation, the injector(s) (121) that injects one or more particles in the quantum structure, the imposer(s) 131 that control the flow of the quantum computation between the injected particles, and the detector(s) 151) that detect the particles at the output points of the quantum structure, after the quantum operation has been performed..."; para [0009] - "Quantum error correction needs to be performed in order to make sure that no errors are corrupting the read-out data that is re-injecting into the overall quantum state.".
Lastly, para [0010] discloses that "By periodic partial reading of the quantum states, all the Qubits are refreshed in time such that they maintain their accuracy for long time intervals and allow for complex computations required by a quantum computing machine." Figs. 20-24 demonstrates voltage signal at various times to determine from the initial state to when the electron probability is likely in Qubit DA after one quarter of the Rabi period to when the electron probability is most likely in Qubit DB. Fig. 23 shows the electron probability swinging back to Qubit DA to Fig. 24 showing the electron probability being mostly likely in Qubit DA.) to the quantum dot qubit device Qcores and determining a state of at least one qubit of the quantum dot qubit device Qcores (para [0053] - "Fig. 33 shows how for the same physical implementation of a semiconductor quantum gate, the functionality is prescribed by the pulse width of the control signal as compared to the Rabi oscillation period...this is the basis for achieving a re-programmable semiconductor quantum operation core."; see Figs. 20-30. ).
Alternatively, it would have been obvious to one of ordinary skill in the art to keep iterating the data feedback loop as many times as it takes, which would have the effect of iterating the sequence two or more times includes the at least one criterion includes a deviation of the at least one parameter deviating from an expected value being within a tolerance until a desired operational characteristic of determining a state of at least one qubit of the quantum dot qubit device is realized while correcting for quantum errors.
Regarding claim 14, a limitation of "wherein the at least one criterion is predefined" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics or an intended use of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to iterate the sequence two or more times that includes iterating the sequence until at least one parameter satisfies at least one criterion. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. The detectors are measuring/collapsing/detecting some of the Qubits and providing a measured signal through appropriate buffering to the output analog-to-digital converter bloc (50). The resulting digitized signal is sent to the decision logic bloc of the control unit (2) that re-injects the read-out data back into the quantum state through the high speed interface and quantum initializing circuits." (para [0008]). So, the data feedback loop between the quantum unit 10 and the classic control unit is design capable of iterating many times.  
Moreover, quantum error correction may need to be performed many times. Para [0017] discloses that "...the reset(s) block (131) that flushes the quantum structure of any available carriers and prepares for a new quantum operation, the injector(s) (121) that injects one or more particles in the quantum structure, the imposer(s) 131 that control the flow of the quantum computation between the injected particles, and the detector(s) 151) that detect the particles at the output points of the quantum structure, after the quantum operation has been performed..."; para [0009] - "Quantum error correction needs to be performed in order to make sure that no errors are corrupting the read-out data that is re-injecting into the overall quantum state.".
Lastly, para [0010] discloses that "By periodic partial reading of the quantum states, all the Qubits are refreshed in time such that they maintain their accuracy for long time intervals and allow for complex computations required by a quantum computing machine." Figs. 20-24 demonstrates voltage signal at various times to determine from the initial state to when the electron probability is likely in Qubit DA after one quarter of the Rabi period to when the electron probability is most likely in Qubit DB. Fig. 23 shows the electron probability swinging back to Qubit DA to Fig. 24 showing the electron probability being mostly likely in Qubit DA.) to the quantum dot qubit device Qcores and determining a state of at least one qubit of the quantum dot qubit device Qcores (para [0053] - "Fig. 33 shows how for the same physical implementation of a semiconductor quantum gate, the functionality is prescribed by the pulse width of the control signal as compared to the Rabi oscillation period...this is the basis for achieving a re-programmable semiconductor quantum operation core."; see Figs. 20-30. ).
Alternatively, it would have been obvious to one of ordinary skill in the art to keep iterating the data feedback loop two or more times until at least on parameter satisfies at least one predefined criterion, which would have the effect of iterating the sequence two or more times that includes the at least one predetermined criterion includes a deviation of the at least one parameter deviating from an expected value being within a tolerance until a desired operational characteristic of determining a state of at least one qubit of the quantum dot qubit device is realized while correcting for quantum errors.
Regarding claim 17, a limitation of "wherein applying one or more signals to the quantum dot qubit device sets the state of the at least one qubit of the quantum dot qubit device" may not structurally distinguish the quantum dot qubit device of the quantum circuit assembly, because it is directed to an operational characteristics or an intended use of the quantum dot qubit device. 
Here, the control logic 20 is reasonably capable of being able to applying the one or more signals to the quantum dot qubit device including applying the one or more signals to the one or more plunger gates to control formation of one or more quantum dots, under the one or more plunder gates." Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. Fig. 2 shows multiple quantum cores, which means that there are multiple gates, and Fig. 14 shows the quantum dot 120 under the gate 125.

Regarding independent claim 24, Leipold teaches a quantum computing device (see Fig. 1; see also Figs. 2, 8, 20-30, 32 and 33 of the provisional application no. 62/687,800 for example.), comprising:
a quantum circuit device (see Fig. 1) (para [0008] - "Fig. 2 shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit (20) provided by the partial quantum data read-out.") that includes a quantum dot qubit device Qcores comprising a plurality of qubits (para [0021] - "Fig.8 (left) illustrates the principle of the semiconductor quantum structures based on well-to-well tunneling through a local depleted well region, realized in an SOI semiconductor-on-insulator process. In such processes the quantum wells are surrounded on all sides by oxide, and the quantum particle can move through tunneling effect. A control gate can be used to induce a local depletion region in an otherwise continuous drawn well. This depletion region isolates two or more regions of a well, realizing multiple Qdots."; see also Fig. 31 showing two gates 110 and 140; see also para [0023]), the quantum processing device further including a control logic 20 coupled to the quantum qubit device Qcores (see Fig. 2), 
a memory device Memory configured to store data generated by the plurality of qubits during operation of the quantum processing device (A limitation of "configured to store data generated by the plurality of qubits during operation of the quantum processing device" is reasonably capable of being performed operationally by the Memory, because Leipold teaches that the quantum processing device is reprogrammable and the Memory is within the quantum unit controlled by among other things, the control unit 20 and the software unit 30. 
A limitation of 
"applying one or more signals to the quantum dot qubit device, 
determining a state of at least one qubit of the plurality of qubits, and 
adapting the one or more signals based on the determined state"
is directed to an operationally characteristic or capability of the control logic and the quantum dot qubit device, so the limitation may not be as structurally distinguishing over that of Leipold as it fails to recite particular structure(s) that is capable or can run the operation to have the characteristics. 
Here, the control logic 20 is reasonably capable of being able to iterate a sequence of:
"applying one or more signals to the quantum dot qubit device, 
determining a state of at least one qubit of the plurality of qubits, and 
adapting the one or more signals based on the determined state."
Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. The detectors are measuring/collapsing/detecting some of the Qubits and providing a measured signal through appropriate buffering to the output analog-to-digital converter bloc (50). The resulting digitized signal is sent to the decision logic bloc of the control unit (2) that re-injects the read-out data back into the quantum state through the high speed interface and quantum initializing circuits." (para [0008]). So, the data feedback loop between the quantum unit 10 and the classic control unit is design capable of iterating many times.  
Moreover, quantum error correction may need to be performed many times. Para [0017] discloses that "...the reset(s) block (131) that flushes the quantum structure of any available carriers and prepares for a new quantum operation, the injector(s) (121) that injects one or more particles in the quantum structure, the imposer(s) 131 that control the flow of the quantum computation between the injected particles, and the detector(s) 151) that detect the particles at the output points of the quantum structure, after the quantum operation has been performed..."; para [0009] - "Quantum error correction needs to be performed in order to make sure that no errors are corrupting the read-out data that is re-injecting into the overall quantum state.".
Lastly, para [0010] discloses that "By periodic partial reading of the quantum states, all the Qubits are refreshed in time such that they maintain their accuracy for long time intervals and allow for complex computations required by a quantum computing machine." Figs. 20-24 demonstrates voltage signal at various times to determine from the initial state to when the electron probability is likely in Qubit DA after one quarter of the Rabi period to when the electron probability is most likely in Qubit DB. Fig. 23 shows the electron probability swinging back to Qubit DA to Fig. 24 showing the electron probability being mostly likely in Qubit DA.) to the quantum dot qubit device Qcores and determining a state of at least one qubit of the quantum dot qubit device Qcores (para [0053] - "Fig. 33 shows how for the same physical implementation of a semiconductor quantum gate, the functionality is prescribed by the pulse width of the control signal as compared to the Rabi oscillation period...this is the basis for achieving a re-programmable semiconductor quantum operation core."; see Figs. 20-30. ).
Alternatively, it would have been obvious to one of ordinary skill in the art to keep iterating the data feedback loop, which would have the effect of iterating iterate a sequence of applying one or more signals to the quantum dot qubit device until a desired operational characteristic of determining a state of at least one qubit of the quantum dot qubit device is realized  and adapting the one or more signals based on the determined state (see Figs. 20-30) while correcting for quantum errors. 

Regarding independent claim 26, Leipold teaches a quantum circuit assembly (see Fig. 2; see also Figs. 8, 20-30, 32 and 33 of the provisional application no. 62/687,800 for example.), comprising:
a quantum dot qubit device Qcores (para [0008] - "Fig. 2 shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit (20) provided by the partial quantum data read-out.") comprising a quantum well layer 130 and a plurality of gates 110, 140 over the quantum well layer 130 (see Fig. 31; see also Fig. 45; para [0021] - "Fig.8 (left) illustrates the principle of the semiconductor quantum structures based on well-to-well tunneling through a local depleted well region, realized in an SOI semiconductor-on-insulator process. In such processes the quantum wells are surrounded on all sides by oxide, and the quantum particle can move through tunneling effect. A control gate can be used to induce a local depletion region in an otherwise continuous drawn well. This depletion region isolates two or more regions of a well, realizing multiple Qdots."; see also Fig. 31 showing two gates 110 and 140; see also para [0023]); and
a control logic 20 coupled to the quantum circuit component 10 (see Fig. 2).
A limitation of "configured to iterate a sequence of applying one or more signals to one or more gates of the plurality of gates and determining a state of at least one quantum dot in the quantum dot device" is directed to an operationally characteristic or capability of the control logic, so the limitation may not be as structurally distinguishing over that of Leipold as it fails to recite particular structure(s) that is capable or can run the operation to have the characteristics. 
Here, the control logic 20 is reasonably capable of being able to iterate two or more times a sequence of applying one or more signals to the quantum dot qubit device and determining a state of at least one qubit of the quantum dot qubit device. Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. The detectors are measuring/collapsing/detecting some of the Qubits and providing a measured signal through appropriate buffering to the output analog-to-digital converter bloc (50). The resulting digitized signal is sent to the decision logic bloc of the control unit (2) that re-injects the read-out data back into the quantum state through the high speed interface and quantum initializing circuits." (para [0008]). So, the data feedback loop between the quantum unit 10 and the classic control unit is design capable of iterating many times.  
Moreover, quantum error correction may need to be performed many times. Para [0017] discloses that "...the reset(s) block (131) that flushes the quantum structure of any available carriers and prepares for a new quantum operation, the injector(s) (121) that injects one or more particles in the quantum structure, the imposer(s) 131 that control the flow of the quantum computation between the injected particles, and the detector(s) 151) that detect the particles at the output points of the quantum structure, after the quantum operation has been performed..."; para [0009] - "Quantum error correction needs to be performed in order to make sure that no errors are corrupting the read-out data that is re-injecting into the overall quantum state.".
Lastly, para [0010] discloses that "By periodic partial reading of the quantum states, all the Qubits are refreshed in time such that they maintain their accuracy for long time intervals and allow for complex computations required by a quantum computing machine." Figs. 20-24 demonstrates voltage signal at various times to determine from the initial state to when the electron probability is likely in Qubit DA after one quarter of the Rabi period to when the electron probability is most likely in Qubit DB. Fig. 23 shows the electron probability swinging back to Qubit DA to Fig. 24 showing the electron probability being mostly likely in Qubit DA.) to the quantum dot qubit device Qcores and determining a state of at least one qubit of the quantum dot qubit device Qcores (para [0053] - "Fig. 33 shows how for the same physical implementation of a semiconductor quantum gate, the functionality is prescribed by the pulse width of the control signal as compared to the Rabi oscillation period...this is the basis for achieving a re-programmable semiconductor quantum operation core."; see Figs. 20-30. ).
Alternatively, it would have been obvious to one of ordinary skill in the art to keep iterating the data feedback loop as many times as it takes, which would have the effect of iterating a sequence of applying one or more signals to one or more gates of the plurality of gates and determining a stated of at least one quantum dot in the quantum dot in the quantum dot device until a desired operational characteristic of determining a state of at least one qubit of the quantum dot qubit device is realized while correcting for quantum errors.
Regarding claim 27, Leipold teaches the at least one quantum dot is a first quantum dot in the quantum dot device,
the quantum dot device further includes a second quantum dot, and
the control logic 20.
A limitation of "is configured to determine the state of the first quantum dot by determining a state of the second quantum dot." is directed to an operationally characteristic or capability of the control logic, so the limitation may not be as structurally distinguishing over that of Leipold as it fails to recite particular structure(s) that is capable or can run the operation to have the characteristics. 
Here, the control logic 20 is reasonably capable of being able to iterate a sequence of applying one or more signals to the first quantum dot and the second quantum dot (see Figs. 20-30) and determining a state of the first quantum dot by determining the state of the second quantum dot (see Figs. 20-30) 
Factually, Fig. 2 of Leipold of "shows a detailed diagram of the quantum unit with particular focus on the data feedback loop between the quantum unit (10) and the classic control unit...provided by the partial quantum data read-out. The quantum state is stored in the Qubits of the quantum cores. The detectors are measuring/collapsing/detecting some of the Qubits and providing a measured signal through appropriate buffering to the output analog-to-digital converter bloc (50). The resulting digitized signal is sent to the decision logic bloc of the control unit (2) that re-injects the read-out data back into the quantum state through the high speed interface and quantum initializing circuits." (para [0008]). So, the data feedback loop between the quantum unit 10 and the classic control unit is design capable of iterating many times.  
Moreover, quantum error correction may need to be performed many times. Para [0017] discloses that "...the reset(s) block (131) that flushes the quantum structure of any available carriers and prepares for a new quantum operation, the injector(s) (121) that injects one or more particles in the quantum structure, the imposer(s) 131 that control the flow of the quantum computation between the injected particles, and the detector(s) 151) that detect the particles at the output points of the quantum structure, after the quantum operation has been performed..."; para [0009] - "Quantum error correction needs to be performed in order to make sure that no errors are corrupting the read-out data that is re-injecting into the overall quantum state.".
Lastly, para [0010] discloses that "By periodic partial reading of the quantum states, all the Qubits are refreshed in time such that they maintain their accuracy for long time intervals and allow for complex computations required by a quantum computing machine." Figs. 20-24 demonstrates voltage signal at various times to determine from the initial state to when the electron probability is likely in Qubit DA after one quarter of the Rabi period to when the electron probability is most likely in Qubit DB. Fig. 23 shows the electron probability swinging back to Qubit DA to Fig. 24 showing the electron probability being mostly likely in Qubit DA.) to the quantum dot qubit device Qcores and determining a state of at least one qubit of the quantum dot qubit device Qcores (para [0053] - "Fig. 33 shows how for the same physical implementation of a semiconductor quantum gate, the functionality is prescribed by the pulse width of the control signal as compared to the Rabi oscillation period...this is the basis for achieving a re-programmable semiconductor quantum operation core."; see Figs. 20-30. ).
Alternatively, it would have been obvious to one of ordinary skill in the art to keep iterating the data feedback loop as many times as it takes, which would have the effect of iterating a sequence of applying one or more signals to one or more gates of the plurality of gates and determining a stated of at least one quantum dot in the quantum dot in the quantum dot device until a desired operational characteristic of determining a state of at least one qubit of the quantum dot qubit device is realized while correcting for quantum errors.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Leipold and further in view of Pub. No. US 2020/0364602 A1 to Niu et al. ("Niu").
	Regarding claim 9, Leipold does not teach the control logic that is configured to implement one or more machine learning algorithms to adapt the one or more signals.
However, Niu teaches that "For example, the system may apply optimization techniques...such as...other machine learning techniques to determine optimal parameters of the time dependent Hamiltonian evolution that define a control pulse that may implement the unitary quantum gate with minimal leakage errors." (para [0077]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Leipold by implementing a machine learning algorithms to adapt the one or more signals taught by Niu, so as apply optimization techniques to minimize leakage errors (Niu, para [0077]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Leipold and further in view of Applicant's Admission of Prior Art ("AAPA"). 
Regarding claims 15 and 16, the Applicant did not particularly and distinctly point out as to why the examiner may have erred in asserting an official notice of the fact that providing a quantum circuit component (e.g., qubit) and the control logic in a single IC package or a single die is well known in the quantum computing art. Therefore, the office notice has been taken as an admission of prior art by the Applicant.
Here, Leipold teaches the quantum circuit component 10 and the control logic 20 that is provided in a system, but does not specify that they are provided in a single IC package or a single die.
However, AAPA teaches providing a quantum circuit component  (e.g., qubit) and the control logic in a single IC package or a single die.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the quantum circuit assembly by providing the system of Leipold of Leipold in a single IC package or a single die as taught by AAPA so as to better integrated the quantum circuit assembly with other electrical/electronic components. 

Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Leipold and further in view of Pub. No. US 2011/0085381 A1 to Ferrus. 
Regarding claim 26, Leipold does not disclose a cooling apparatus that is configured to maintain a temperature of the quantum processing device below 5 degrees Kelvin. 
However, Ferrus teaches that liquid helium can be used to devices to 4.2 K (para [0090]) in well known in the quantum computer art. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the quantum computing device by cooling the quantum computing device below 5 degrees using liquid helium as taught by Ferrus to take advantage of quantum states at temperatures that reach below 5 Kelvin. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        16 December 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        2 Provisional applications 62/687,800, 62/687,793, 62/687,779, 62/687,803, 62/688,341, 62/689,035, 62/689,100 and 62/689,166 have filing dates earlier than that of the instant application, so they provide support for the 102(a)(2) reference Leipold; see paragraph [0001] of Leipold for incorporation-by-reference statement that include, among other things, said provisional applications.